

116 HR 7232 IH: Juneteenth National Independence Day Act
U.S. House of Representatives
2020-06-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7232IN THE HOUSE OF REPRESENTATIVESJune 18, 2020Ms. Jackson Lee (for herself, Mrs. Fletcher, Mr. Veasey, Mr. Vela, Mr. Gonzalez of Texas, Mr. Khanna, Mr. Kim, Mr. Cuellar, Mr. Allred, Mr. Green of Texas, Ms. Escobar, Ms. Johnson of Texas, Mr. Doggett, Ms. Garcia of Texas, Mr. Castro of Texas, Mr. Cicilline, Ms. Kaptur, Mrs. Bustos, Ms. Adams, Mr. Pascrell, Mr. McEachin, Mr. Thompson of Mississippi, Mr. Quigley, Ms. Moore, Ms. Finkenauer, Ms. Wexton, Mrs. Carolyn B. Maloney of New York, Mr. Connolly, Mr. Cárdenas, Mr. Blumenauer, Mr. Van Drew, Ms. Schakowsky, Ms. Stevens, Ms. Sánchez, Mr. Bera, Mr. Trone, Mr. Deutch, Mr. García of Illinois, Mr. Johnson of Georgia, Ms. Pressley, Mr. Ted Lieu of California, Ms. Velázquez, Mr. Engel, Mr. Espaillat, Mrs. Watson Coleman, Ms. Norton, Mr. Cooper, Ms. Dean, Ms. Eshoo, Mr. Norcross, Ms. Scanlon, Mr. Kennedy, Mrs. Beatty, Ms. Blunt Rochester, Mr. Lowenthal, Mr. Kilmer, Ms. Omar, Mrs. Luria, Mr. Evans, Mr. Sean Patrick Maloney of New York, Mr. Cohen, Mr. Raskin, Mr. Swalwell of California, Ms. Bass, Mrs. McBath, Mr. Jeffries, Ms. Sherrill, Ms. Davids of Kansas, Ms. Spanberger, Miss Rice of New York, Mrs. Hayes, Ms. Sewell of Alabama, Mr. Levin of California, Mr. Morelle, and Mr. Suozzi) introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo amend title 5, United States Code, to establish Juneteenth Independence Day as a Federal holiday, and for other purposes.1.Short titleThis Act may be cited as the Juneteenth National Independence Day Act.2.Juneteenth Independence DaySection 6103(a) of title 5, United States Code, is amended by inserting after the item relating to Memorial Day the following:Juneteenth Independence Day..